 SAEGER CARBIDE CORPORATIONSaeger Carbide Corporation and Charles J. Swick,Esquire, Petitioner and United Steelworkers ofAmerica, AFL-CIO-CLC. Case 6-RD-7659 August 1983DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion' held on 31 July 1981, the Employer's motionto dismiss the objections, and the Regional Direc-tor's report recommending disposition of same. TheBoard has reviewed the record in light of the ex-ceptions and briefs and hereby adopts the RegionalDirector's findings and recommendations.2The facts are undisputed and are fully set forthby the Regional Director in the attached Appen-dix. The Union's attorney averred that the reasonfor his failure to comply with our service require-ments was that "the necessity to serve Petitionerwith a copy of the objections did not adequatelyregister with me, and I omitted to serve Petition-er." In our opinion, the explanation given by theUnion's counsel illustrates neither "an honest at-tempt to substantially comply with the Rules" nor"a valid and compelling reason why compliancewas not possible within the time required by theRules."It is now well settled that the presence or ab-sence of prejudice to the party on whom objectionsshould have been timely served is irrelevant in de-termining whether the objecting party made "anhonest attempt to substantially comply" with Sec-tion 102.69. See, e.g., Platt Brothers, 250 NLRB 325(1980); Auto Chevrolet, Inc.. supra; Alfred NicklesBakery, Inc., supra. Therefore, this factor is irrele-vant.Since the Union has established neither an"honest attempt to substantially comply" with ourrequirements nor a "valid and compelling reason"I The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: 34 for, and 36 against. theUnion; there were no challenged ballots.2 In affirming the Regional Director's dismissal of the Union's objec-tions due to its failure to comply with Sec. 102 69 of the Board's Rulesand Regulations, Series 8. as amended, we find that the Regional Direc-tor properly found that the Union failed to show either "an honest at-tempt to substantially compl) with the Rules" or "a valid and compellingreason why compliance was not possible within the time required by theRules. Auto Chevrolei. Inc., 249 NLRH 529 (1980), quoting Alfred .NtckleBakery, Inc., 209 NLRB 1058 (1974) (Sec 102 69 has subsequently beenamended to provide for service of objections hy the respective regionaldirector. The case at hand, of course, is governed hy the rules prior tothe amendment)for its noncompliance, we will affirm the RegionalDirector, dismiss the Union's objections, and issuethe appropriate certification. See, e.g., Platt Broth-ers, supra.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for United Steelworkersof America, AFL-CIO-CLC, and that said labororganization is not the exclusive representative ofall the employees, in the unit involved herein,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.APPENDIXOn August 5. 1981, the Union filed timely objectionsto conduct affecting the results of the election.It is undisputed that the Union did not affect [sic] serv-ice of its objections on the Petitioner until approximately4:45 p.m. on August 14, 1981, 9 calendar days and 7working days after filing of the objections. On August14, 1981, the Union took steps to effectuate service onthe Petitioner after being informed by a Board Agent ofits failure to do so. The Union contends that its failure toserve the Petitioner until August 14 was inadvertently[sic] and nonprejudicial inasmuch as the objections didnot relate to the Petitioner's conduct.Section 102.69(a) of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,states, inter alia.Within five days after the tally of ballots has beenfurnished, any party may file with the Regional Di-rector an original and three copies of objections tothe conduct of the election or conduct affecting theresults of the election, which shall contain a shortstatement of the reasons therefor. Such filing mustbe timely whether or not the challenged ballots aresufficient in number to affect the results of the elec-tion. Copies of such objection shall immediately beserved on the other parties by the party filing them.and a statement of service shall be made. [Emphasisadded.]In Alfred Nickles Bakery. Inc., 209 NLRB 1058, 1059(1974), in a discussion of Section 102.69(a), the Boardheld:...Our Rules and Regulations have been devel-oped and adopted for the purpose of providing forthe orderly processing of representation caseswithin the framework of the National Labor Rela-tions Act. In order to maintain the orderly process-ing of these cases, there must be adherence to theBoard's Rules and Regulations. We do not say thatthere will be a "slavish" adherence to form ratherthan substance. What we do say, however, is that inorder to support a variance or deviation from theclear requirements of the Board's Rules, there must267 NLRB No. 1047 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe some showing that there has been an honest at-tempt to substantially comply with the requirementsof the Rules, or alternatively, a valid and compel-ling reason why compliance was not possible withinthe time required by the Rules.Thus, in order to support a variance or deviation fromthe clear requirement of Section 102.69(a), the objectingparty must either show "an honest attempt to substantial-ly comply with the Rules" or "a valid and compellingreason why compliance was not possible within the timerequired by the Rules." Alfred Nickles Bakery, supra. Seealso Platt Brothers, 250 NLRB 325 (1980); St JohnsSmithtown Episcopal Hospital, 250 NLRB 620 (1980); andAuto Chevrolet, Inc., 249 NLRB 529 (1980). Moreover,the Board has held that the presence or absence of preju-dice to the party on whom objections should have beentimely served is irrelevant in determining whether theobjecting party made an honest attempt to substantiallycomply with the Rules on service of objections. See, e.g.,St. Johns Smithtown Episcopal Hospital, supra.Based on the above, I find that the record does not es-tablish either an honest attempt by the Union to substan-tially comply with the Rules on the service of objec-tions,' or a valid and compelling reason why timelycompliance with those Rules was not possible. There-fore, I conclude that the Union's objections were notproperly filed and served pursuant to Section 102.69(a)of the Board's Rules and Regulations.2X I deem The Nestle Company, 240 NLRB 1310 (1979), relied on by theUnion, to be factually distinguishable from the instant case. In Nestle, theevidence disclosed that the individual filing the objection was a layperson who was unfamiliar with the Board's procedures for filing objec-tions. In the instant case, the Union does not allege, nor would I find,that it had such unfamiliarity with Board procedures.2 1 find it unnecessary to decide if the Employer has standing to objectto untimely service of objections on the Petitioner.48